Memorandum. The judgment reducing the penalty from five days’ pay to one day’s pay on each charge, though an understandable reflection of the Appellate Division’s concern with the mitigating circumstances surrounding the respondent police officer’s absence from his post, unwarrantedly interfered with the police commissioner’s exercise of his considered judgment. It cannot be said that the discipline imposed was "so disproportionate to the offense as to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 237), all the more so because of the serious effect on the fulfillment of important public responsibilities that may flow from ineffective police discipline. (Matter of Pell, supra, at p 237.) Hence, the judgment should be reversed and the determination of the commissioner reinstated.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Judgment reversed, without costs, and the determination of the commissioner reinstated in a memorandum.